Name: Council Regulation (EEC) No 1374/92 of 21 May 1992 amending Regulation (EEC) No 1079/77 in respect of the co-responsibility levy on milk and milk products
 Type: Regulation
 Subject Matter: agricultural structures and production;  processed agricultural produce
 Date Published: nan

 29 . 5 . 92 Official Journal of the European Communities No L 147 / 3 COUNCIL REGULATION (EEC) No 1374 /92 of 21 May 1992 amending Regulation (EEC) No 1079 /77 in respect of the co-responsibility levy on milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC ) No 1079 / 77 shall be amended as follows : 1 . In Article 1 : (a ) in paragraph 1 , the terms 'and 1991 /92' shall be replaced by 1991 / 92 and 1992 / 93'; (b ) in paragraph 4 , the first subparagraph shall be replaced by the following: '4 . Producers whose individual reference quantity is less than or equal to 60 000 kg for the relevant period of the additional levy system shall be eligible for a 0,5 point reduction in the levy resulting from Article 2.'; 2 . In Article 2, the following paragraph shall be added : '14 . With regard to the 1992 / 93 milk year the levy shall be fixed at 1,5 % of the target price for milk.' Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (*), Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Regulation (EEC) No 1079/77 (4 ) introduced a co-responsibility levy to apply until the end of the 1991 /92 milk year and covering, in principle, all milk supplied to dairies and certain sales of milk products at the farm; Whereas the object of that levy was to achieve better balance on the market for milk by establishing a more direct link between production and the possibilities of disposing ofmilk products , in view of the importance of the public interests involved; whereas the data and forecasts at present available show that the abovementioned objectives will probably not be attained before the end of the period laid down; whereas the application of that Regulation should therefore be extended for the 1992 /93 milk year; Whereas the trend on the market situation is such that the rate of the levy for the 1992 / 93 milk year should be maintained at 1 ,5 % of the target price for milk , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1992 / 93 milk year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 May 1992. For the Council The President Arlindo MARQUES CUNHA ( «) OJ No C 119 , 11 . 5 . 1992 , p. 47 . (2 ) Opinion delivered on 14 May 1992 (not yet published in the Official Journal). ( 3 ) Opinion delivered on 29 April 1992 (not yet published in the Official Journal ). (4 ) OJ No L 131 , 26 . 5 . 1977 , p. 6 . Regulation as last amended by Regulation (EEC) No 1632/ 91 (OJ No L 150 , 15 . 6 . 1991 , p. 23).